                   Case
                   Case 1:19-cr-00561-LAP
                        1:19-cr-00561-LAP Document
                                          Document 104
                                                   103 Filed
                                                       Filed 07/13/20
                                                             07/10/20 Page
                                                                      Page 1
                                                                           1 of
                                                                             of 1
                                                                                1



                                             ONE BATTERY PARK PLAZA
                                            NEW YORK, NEW YORK 10004

                                               TELEPHONE: (212) 574-1200
                                               FACSIMILE: (212) 480-8421                   901 K STREET, N.W.
       RITA GLAVIN                                WWW.SEWKIS.COM
         PARTNER                                                                         WASHINGTON, DC 20005
       (212) 574-1309                                                                   TELEPHONE: (202) 737-8833
                                                                                        FACSIMILE: (202) 737-5184
     glavin@sewkis.com




                                                       July 10, 2020



       VIA ECF
       Honorable Loretta A. Preska
       U.S. District Court, S.D.N.Y.
       500 Pearl Street
       New York, New York 10007

                Re:      United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]


       Dear Judge Preska:

               I write on behalf of the United States to respectfully request an extension until
       Wednesday July 15, 2020 to file motions in limine, which are currently due today July 10, 2020.
       We are in discussions with defense counsel about motions in limine and wish to continue those
       discussions in an effort to narrow such motions. Defense counsel Richard Friedman consents to
       this request.

              We would request the motions in limine briefing schedule be adjusted accordingly, such
       that opposition papers are now due July 29, 2020 and reply papers due August 8, 2020.

The extension request and proposed
adjusted schedule are approved.                        Respectfully submitted,
SO ORDERED.
Dated: July 13, 2020                                   ________/s/________
                                                       Rita M. Glavin
___________________________                            Special Prosecutor
LORETTA A. PRESKA, U.S.D.J.
       cc: Richard Friedman (email and ECF)
